DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1, 3-5, 8, 10-12, 14, 20, 21, 24, and 28) in the reply filed on 3/16/22 is acknowledged.  The traversal is on the ground(s) that applicant request that claims 10-12, 14, 20, 21, 28-28(38) and 43 be considered in a single group because all of these claims share a technical feature, i.e., exposing cells in a subject, which are involved in proliferative disorder to “(i) TNF and/or agonist of TNFR1-signaling and (ii) a SIK3 inhibitor” (claim 10) and US 2016/081989 does not teach or suggest this feature.  In the alternative, applicant request the rejoinder of at least group I and group II since all of these claims describe the technical feature of treating a proliferative disorder with SIK3 inhibitor.  Applicants submit that ‘989 is not enabled for treating a proliferative disorder with a SIK3 inhibitor because ‘989 allegedly describes the inhibitors, but there are no working examples in this reference which demonstrates that the inhibitor is useful in the treatment of a proliferative disorder (cancer).  The only working example is for cancer treatment using SIK2 inhibitors.  Applicant further notes that claim 24 should be considered in its own group and ‘989 does not teach this feature.  Since claim 24 is directed to reduction in risk of the treatment of a hematological proliferative disorder as a secondary disorder in a subject being treated with an anti-TNF agent, independent claim 24 warrants its own group  

NOTE: amended claims 43 and 44 are now dependent on claim 36 in group II and group IV will be removed and these two claims are now considered part of group II.
This is not found persuasive because the applicant amended several claims in groups I-IV by amending claims 20, 21, 28-30, and 39-40 and 43 to depend on claim 10 instead of claim 1.  Then, states that the special technical feature is not taught by the ‘989.  While it is acknowledged that ‘989 does not teach the method of claim 10, ‘989 still teaches the special technical feature (claim 1).  In addition, applicant’s arguments are not found persuasive because groups I-IV do not share a special technical.  They do not share a special technical feature because even though the SIK3 inhibitor in groups I-IV share a common property, they do not share a common structure and are not a recognized class of chemical compounds in the art to which the invention pertains (see MPEP 1850).  The SIK3 inhibitors have a different structure (inhibitor nucleic acid or small molecules) and some inhibitors are selective or non-selective inhibitors.  
In response to applicant’s argument that ‘989 is not enabled for using a SIK3 inhibitor to treat cancer, the argument is not found persuasive because providing a working example to show enablement for a method taught in the prior art is not considered relevant under a prior art rejection that anticipates all of the elements of the claimed invention (paragraph 10 of ‘989 discloses the claimed method recited in claim 1).  See MPEP 2121 and In re Sasse, 629 F.2d, 675, 207 USPQ 107 (CCPA 1980).  In addition, other than applicant’s assertion there is no evidence of record to support applicant’s assertion (that the method taught by ‘989 is not enabled).
NOTE: in view of applicant’s assertion that claim 24 belongs in its own group, claim 24 is removed from groups I-III and placed in its own group.  In view of applicant’s argument, claim 24 will not be examined with the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 29-40 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/22.
Applicant’s election of group I with traverse in the reply filed on 3/16/22 is acknowledged.  Applicant provided arguments for groups I-IV, however, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between group I and groups V-IX.  With respect to these groups, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24, 45, 47, 48, 53, and 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3/16/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NOTE: the examination is based on the elected invention (a method of using SIK3 nucleic acid inhibitors).
Claims 1, 3-5, 8, 10-12, 14, 20, 21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to a method of treating a proliferative disorder in a subject comprising a SIK3 inhibitor to the subject wherein the inhibitor is a nucleic acid.  Pages 30-31 disclose that nucleic acid inhibitors can be an antisense molecule (such as siRNA or shRNA), aptamer, ribozyme, CRISPR.  The nucleic acid can bind to a mRNA that encodes or regulates expression, amount, function, activity or stability of (i) SIK3 or (ii) a gene (such as LKB1 or the glucagon receptor) that controls the expression, amount, function and/or stability of SIK3 and, for example thereby modulates the expression, amount, function, activity and/or stability of SIK3 (e.g., phosphorylated SIK3).  
Page 12 of the specification discloses that proliferative disorder refers to a disorder characterized by abnormal proliferation of cells.  The disorder can embrace tumors, cancer, atherosclerosis, rheumatoid arthritis, idiopathic pulmonary fibrosis and cirrhosis of liver and hyperproliferation of the skin.  In view of this page, the claimed reads on a large number of disorders, including disorders that might/might not express SIK3.
Since a SIK3 inhibitor is required in the method, the claimed invention requires a proliferative disorder that expresses SIK3.  
The state of the art, “…, more specific and effective small molecule inhibitors targeting SIKs need to be developed, and their potential effects in diseases, especially tumors, need to be explored in both in vitro and in vivo experiments.”  See Sun et al. (Signal Transduction and Targeted Therapy 5: 150, pages 1-15, 2020).  Sun teaches, “.. the role of SIKs in tumorigenesis is more complex and controversial (page 12).”  Amara et al. (PLOS One 12 (e0180097)), 2017, cited on an IDS) teach, “These results suggest that SIK3 might exert different rules based on cell type and cell-differentiation states of individual cell phenotypes cumulatively acting to promote pro-tumor effect (page 18).”
The art indicates a substantial variation amongst species or even sub-species (cancer) of disorders embraced by the claims.  Other than a generic contemplation of the genus and providing a limited number of sub-species of cancer, the applicant does not provide sufficient description to possess a genus of proliferative disorder that express SIK3.  The skilled artisan would have to further experiment with any disorder to determine if it expressed SIK3.  Then, further determine if the expression is a biomarker or can be targeted for a therapeutic result.  The instant disclosure only has written support for a patient having cancer, wherein the cancer is selected from pancreatic, colorectal and breast, wherein the cancer expressed SIK3.
In view of the description for the genus of nucleic acid inhibitors, the inhibitors embrace a large number of nucleic acids having different structure and/or function.  The genus embraces inhibitors that directly/indirectly inhibit SIK3.  Nucleic acid inhibitors bind to a target sequence (e.g., gene or mRNA) and down-regulate expression of the sequence.  A search of the prior art indicate that SIK3 siRNA and antisense oligonucleotides were known in the prior art.  Antisense oligonucleotides use RNase mechanism to reduce expression of a gene.  Small interfering RNA (siRNA) molecules use the RNAi pathway in a cell to reduce expression of a target sequence.  Ribozymes cut the nucleic acid.  CRISPR uses a gRNA to bind to the target region and an enzyme (Cas9) to cut the sequence.  This shows that there is variation amongst species embraced by the genus of nucleic acid inhibitors.
With respect to inhibitors that directly inhibit SIK3, the applicant discloses a limited number of examples of nucleic acid inhibitors.  Pages 32-33 disclose SIK3 shRNA and siRNA.  At the time of the effective filing date, a person of skill in the art could envision antisense oligonucleotides, siRNA and shRNA that comprise a sequence that is complementary to a SIK3 mRNA.  However, these nucleic acid inhibitors do not represent the genus of nucleic acid inhibitors that directly inhibit SIK3.  While there are methods to make and screen CRISPR, aptamers, ribozymes, this does not provide written support for these species.  In view of MPEP 2163, Amgen v. Sanofi, 872 F.3d 1367 (Fed. City. 2017), adequate written description of a claimed inhibitor requires description of an invention in order to obtain a patent.  Even though methods for making nucleic acid inhibitors are routine and conventional, generic contemplation of aptamers, CRISPR, and ribozymes does not provide written support for these species.  The specification does not disclose any essential structure for these species to provide written description for these inhibitors.  The skilled artisan would have to make each inhibitor and determine if it has the desired biological activity (reduce or inhibit expression of SIK3).  
With respect to inhibitors that indirectly inhibit SIK3, the applicant does not disclose any nucleic acid inhibitor that would meet the structure and functional limitations of the claimed invention.  This method step embraces a large number of pathways and molecules.  “First, the diverse regulations of SIKs in genomics, epigenetics, and PTM levels are rarely studied.”  “Second, unlike CRTC and class IIa HDAcs, two important and well-investigated SIK substrates, the relationship between SIKs and TGFβ-Smad, AKT, Hippo, and NF-κβ pathways have not been clearly evaluated yet.”  See page 12 of Sun et al. (Signal Transduction and Targeted Therapy 5: 150, pages 1-15, 2020).  Applicant contemplates nucleic acids that bind to LKB1 or the glucagon receptor.  The applicant does not provide any essential structure for a nucleic acid inhibitor that can bind to a nucleic acid that encodes or regulates the expression, amount, function, activity or stability of SIK3, including LKB1 or the glucagon receptor.  This contemplation does not provide written description because just naming the inhibitor does not detail the structure of antisense, siRNA, aptamer, ribozyme or CRISPR that bind LKB1 or the glucagon receptor and reduce expression of SIK3.  The written description requirement for the claimed genus is not satisfied through sufficient description of a representative number of species of nucleic acid inhibitors.  The applicant does not describe enough species to adequately described or represent the entire genus.  There is a substantial variation within the genus and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In addition, there is no written support for claim 3 because other than generically contemplate the method step, the applicant does not describe what amount is a considered a therapeutically effective amount that is not effective to reduce the activity of ABL1 and/or SRC kinase.  The prior art does not teach this amount was well known in the prior art and would look to the instant disclosure for what amount meets this limitation and wouldn’t find any amount of SIK3 inhibitor that would be considered sufficient to represent this limitation.
With respect to the limitation ‘other procedure that increases the amount of TNF in the plasma of the subject and/or environment of such cells’ in claim 12, there is no written support for this limitation.  The limitation reads on a variety of procedures including radiation, surgery, herbal therapy, mediation, nutritional therapy.  The limitation reads on any unknown procedure that could meet this limitation requirement.  While pharmaceutical and therapeutic applications are known in the prior art to increase TNF (e.g., TNF gene therapy or organic compounds that increase TNF levels), neither the prior art nor the applicant discloses any other procedure that was not already known that would increase TNF.  For example, radiation therapy can be used with TNF, but does not increase TNF in the plasma of the subject or cells.  Other then the generic contemplation by the applicant, the applicant does not provide written description for the limitation.  This is an attempt to pre-empt the future of this method before it has arrived.  A person of skill in the art could not envision what other procedures are embraced by this limitation.
In view of the foregoing, it is clear that the instant specification fails to convey that the applicant had possession of the genus of nucleic acid inhibitors in claims 1, 3-5, 8,10-12, 14, 20, 21, and 28 as of the effective filing date sought in the instant case. 

Claims 1, 3-5, 8, 10-12, 14, 20, 21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using SIK3 nucleic acid inhibitors in a patient having cancer selected from pancreatic, colorectal and breast, and does not reasonably provide enablement for a genus of proliferative disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention broadly embraces a method of treating a proliferative disorder in a subject comprising administering a SIK3 inhibitor to the subject.
Page 12 of the specification discloses that proliferative disorder refers to a disorder characterized by abnormal proliferation of cells.  The disorder can embrace tumors, cancer, atherosclerosis, rheumatoid arthritis, idiopathic pulmonary fibrosis and cirrhosis of liver and hyperproliferation of the skin.  In view of this page, the claimed reads on a large number of disorders, including disorders that might not even express SIK3.
The state of the art, “…, more specific and effective small molecule inhibitors targeting SIKs need to be developed, and their potential effects in diseases, especially tumors, need to be explored in both in vitro and in vivo experiments.”  See Sun et al. (Signal Transduction and Targeted Therapy 5: 150, pages 1-15, 2020).  Sun teaches, “.. the role of SIKs in tumorigenesis is more complex and controversial (page 12).”
The prior art teaches that SIK3 inhibitors reduce TNF-alpha levels in a cell (WO 2016/023014, page 232, of record).
Darling et al. teach that several type of cancer cells lack LKB1 expression and these cells are also deficient in AMPK-related kinase activity, including all three SIKs (Biochemical Journal 2021, 478 1377-1397).  The potential of SIK inhibitors as anti-cancer agents is likely to be limited to particular types of cancer (page 1390).
The applicant discloses that SIK3 inhibition sensitizes tumor cells (pancreatic, colorectal and breast) to the anti-tumor effect of cell-mediated immune response.  The applicant demonstrated inhibition of SIK3 can be used to overcome resistance to melanoma cells to anti-tumor response in an in vivo model.  Applicant discovered small molecule inhibitors of SIK3 that can sensitize tumor cells to the cytotoxic effect of TNF. SIK3 activity dictates the fate of TNF-treated tumor cells.
Other than several types of cancer, neither the prior art nor the instant disclosure disclose using SIK3 inhibitors or SIK3 inhibitors with TNF and/or agonist of TNFR1-signaling to treat a proliferative disorder.  There is nothing of record to disclose that other proliferative disorders can be treated by reducing SIK3 expression that cells from these disorders can be sensitized to the cytotoxic effect of TNF.  The specification does not teach why the skilled artisan would want to perform this step in other proliferative disorders.  The skilled artisan would look to the specification for teachings on what disorders can be treated using the claimed method and would not find any teaching to enable the full scope of the claimed invention.   Even with a species (cancer) of proliferative disorders, there are cancers that cannot be treated with SIK3 (page 7 of Sun, supra).  The cancers cannot be treated because SIK3 expression inhibits or reduces cancer.  Amara et al. (PLOS One 12 (e0180097)), 2017, cited on an IDS) teach, “These results suggest that SIK3 might exert different rules based on cell type and cell-differentiation states of individual cell phenotypes cumulatively acting to promote pro-tumor effect (page 18).”  The skilled artisan cannot reasonably extrapolate from the limited teaching in the specification to practicing the full scope of the claimed invention without an undue amount of experimentation.
With respect to the genus of SIK3 nucleic acid inhibitors, the as-filed specification is only enabled for making and using an oligonucleotide that is complementary to SIK3.  The claimed inhibitors embraces molecules that directly or indirectly reduce SIK3 expression.  Applicant teaches several siRNA and shRNA that were used in cancer cell lines.  Applicant further contemplates other type of nucleic acid inhibitors, but does not provide a working example for any of them.  Nevertheless, even though it make take time to make the types of nucleic acid inhibitors, it would not take an undue amount of experimentation to make these nucleic acid inhibitors (aptamers, CRISPR, ribozymes) that comprise a sequence that is complementary to SIK3 nucleic acid and determine which inhibitors could be used in the method.
However, the teaching in the specification and the state of the art do not reasonably extrapolate and provide enablement for nucleic acids inhibitors that indirectly reduce SIK3 expression.  The applicant does not teach a nucleic acid inhibitor that can bind to a nucleic acid that encodes or regulates the expression, amount, function, activity or stability of SIK3.  Applicant contemplates inhibitory nucleic acids that can bind to a nucleic acid that encodes or regulates the expression, amount, function, activity or stability of a gene such as LKB1 or the glucagon (page 30).  Applicant does not provide a working example for any nucleic acid inhibitor that indirectly reduces SIK3 expression.  The prior art does not appear to teach making and using these inhibitors in the claimed method.  The skilled artisan would possess the knowledge that LKB1 is a tumor suppressor and many cancer cells lack LKB1 expression (see Darling et al., Biochemical Journal 478, 1377-1397, 2021).  Also see Murray et al. (Cancer Discovery 2019, 9;9:1590-605).  These teaching show the unpredictability of directly/indirectly inhibiting SIK3 in a genus of cancer cells.  The skilled artisan would look to the specification for how to practice these method steps and would not find teaching to enable this scope of the invention.  Other than generically contemplating these method steps, the applicant does not teach how to carry out these method steps without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 12 and 20, the term "such" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Suggest amending the term to – the --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0081989, of record). 
‘989 teaches a composition comprising a SIK2 and SIK3 inhibitor and method of using the inhibitor to treat cancer (paragraphs 10, 11, and 160).  The method would kill the cancer cells as recited in claim 4.  The functional limitation in claim 5 is considered to be taught by ‘989 because the limitation is directed to using the method to prep cancer cells to be sensitized to killing induced by TNF.  There are no additional steps or materials that are required to be taught by ‘989 to anticipate claim 5.

Conclusion
The  art made of record and not relied upon is considered pertinent to applicant's disclosure.
The non-patent literature (NPL) Michels et al. iOmx Therapeutics (page 1), retrieved on-line on 4/6/22 appears to disclose the claimed invention.  However, the Office cannot determine the publication date of the NPL.  Since one of the inventors listed on the application data sheet appears to have the same name as the author listed on the NPL (Michels), this inventor might possess the knowledge of when the NPL was publicly available.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635